

114 HR 5681 IH: Alzheimer’s Beneficiary and Caregiver Support Act
U.S. House of Representatives
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5681IN THE HOUSE OF REPRESENTATIVESJuly 7, 2016Ms. Linda T. Sánchez of California (for herself and Mr. Roskam) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Center for Medicare and Medicaid Innovation to test the efficacy of providing
			 Alzheimer’s Disease caregiver support services in delaying or reducing the
			 use of institutionalized care for Medicare beneficiaries with Alzheimer’s
			 Disease or a related dementia.
	
 1.Short titleThis Act may be cited as the Alzheimer’s Beneficiary and Caregiver Support Act. 2.Testing of Medicare and Medicaid coverage of Alzheimer’s disease caregiver support servicesSection 1115A of the Social Security Act (42 U.S.C. 1315a) is amended—
 (1)in subsection (b)(2)— (A)in subparagraph (A), by adding at the end the following new sentence: The models selected under this subparagraph shall include the model described in subparagraph (D), which shall be implemented by not later than the date that is 1 year after the date of enactment of such subparagraph.; and
 (B)by adding at the end the following new subparagraph:  (D)Alzheimer’s disease caregiver support services modelThe model described in this subparagraph is a model that meets the requirements of subsection (h) with respect to coverage of, and payment for, Alzheimer’s Disease caregiver support services (as defined in such subsection).; and
 (2)by adding at the end the following new subsection:  (h)Coverage of alzheimer’s disease caregiver support services (1)In generalSubject to the succeeding provisions of this subsection, for the 3-year period that begins on January 1, 2018, the Secretary shall test the efficacy of coverage of, and payment for, Alzheimer’s Disease caregiver support services (as defined in paragraph (2)) under the applicable title, in delaying or reducing the use of institutionalized care for applicable Medicare beneficiaries (as defined in paragraph (3)).
 (2)Definition of Alzheimer’s disease caregiver support servicesIn this subsection, the term Alzheimer’s Disease caregiver support services means the following services furnished by an eligible professional (as defined in paragraph (3)) to a family caregiver (as defined in such paragraph) of an applicable Medicare beneficiary (as defined in such paragraph):
 (A)A defined set of counseling sessions over a fixed period of time (as determined appropriate by the Secretary), including a comprehensive baseline interview, two individual counseling sessions, and four family counseling sessions.
 (B)Following such defined set of counseling sessions, a subsequent period (as determined appropriate by the Secretary) of follow-up assessments, support group participation, and ad hoc counseling or consultations to support the family caregiver as needs arise and the health of the applicable Medicare beneficiary changes.
 (3)Additional definitionsIn this subsection: (A)Applicable medicare beneficiaryThe term applicable Medicare beneficiary means an individual—
 (i)who is entitled to benefits under part A and enrolled under part B of title XVIII who is not enrolled in a Medicare Advantage plan under part C of such title, an eligible organization under section 1876, or a PACE program under section 1894; and
 (ii)who has been diagnosed with Alzheimer’s Disease or a related dementia. (B)Eligible professionalThe term eligible professional means an individual who—
 (i)is a clinical social worker (as defined in section 1861(hh)(1)) or a nurse practitioner (as defined in section 1861(aa)(5)(A)); and
 (ii)has undergone extensive online training in the best practices for caregiver intervention for patients who have been diagnosed with Alzheimer’s Disease or a related dementia.
 (C)Family caregiverThe term family caregiver means, with respect to an applicable Medicare beneficiary, a spouse, adult child, or other family member of the applicable Medicare beneficiary who is part of the care team of the applicable Medicare beneficiary and receives no monetary compensation for their service as part of the team.
 (4)PaymentThe Secretary shall establish payment amounts under this subsection for Alzheimer’s Disease caregiver support services.
 (5)Number of family caregivers furnished alzheimer’s disease caregiver support servicesThe Secretary shall select a sufficient number of eligible professionals to participate in the model under this subsection to ensure that the primary family caregiver and at least one other, informal family caregiver of applicable Medicare beneficiaries receive Alzheimer’s Disease caregiver support services under this subsection..
			